EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathryn Imeli on 2/11/2022.

The application has been amended as follows: 

IN THE CLAIMS:


Claim 9, Lines 1-2:  The phrase “wherein the activation valve includes a puncture pin that includes a radially outwardly facing notch” has been deleted and replaced with the phrase --wherein the puncture pin includes a radially outwardly facing notch--.

Claim 17, Page 2, Lines 20-22:  The phrase “the puncture pin punctures the fluid pressure source such that fluid from the fluid pressure source would flow through the axial through passage” has been deleted and replaced with the phrase --the puncture pin punctures the single-use pressurized tank such that fluid from the single-use pressurized tank would flow through the axial through passage--.

Claim 22, Lines 1-2:  The phrase “A method of using the door positioning system or the vehicle of claim 17” has been deleted and replaced with the phrase --A method of using the door positioning system of claim 17 --.


Conclusion
Claims 1-2, 4, and 8-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN B REPHANN/Examiner, Art Unit 3634